Title: From Thomas Jefferson to David Leonard Barnes, 24 February 1804
From: Jefferson, Thomas
To: Barnes, David Leonard


               
                  Sir 
                  Washington Feb. 24. 04.
               
               I thank you for the trouble you have been so good as to take in Ingraham’s case. it has given more than I had meant, as I should have been perfectly satisfied with your opinion alone. I now return the letter which you desired to have again. I have ordered a pardon as to whatsoever appurtains to the US. leaving the interests of the prosecutor untouched. accept my respectful salutations and assurances of great consideration.
               
                  Th: Jefferson 
               
            